DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, cited below, does not teach or fairly suggest the limitations in any reasonable combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sehr, U.S. Pat. No. 6,910,628 (Reference A of the attached PTO-892) relates to an end-to-end travel instrument.
DeBrouse, U.S. Pat. No. 5,920,053 (Reference B of the attached PTO-892) relates to an end-to-end travel instrument.
Malinofsky, U.S. Pat. Pub. No. 2019/0139017 (Reference C of the attached PTO-892) relates to an end-to-end travel instrument.
Charrat, et al., U.S. Pat. Pub. No. 2018/0240207 (Reference D of the attached PTO-892) relates to an end-to-end travel instrument.
Attar, U.S. Pat. Pub. No. 2017/0068930 (Reference E of the attached PTO-892) relates to an end-to-end travel instrument.
Murphy, et al., U.S. Pat. Pub. No. 2015/0039354 (Reference F of the attached PTO-892) relates to an end-to-end travel instrument.
Gilbert, et al., U.S. Pat. Pub. No. 2013/0226632 (Reference G of the attached PTO-892) relates to an end-to-end travel instrument.
Hurley, et al., U.S. Pat. Pub. No. 2011/0231212 (Reference H of the attached PTO-892) relates to an end-to-end travel instrument.
Robertson, et al., U.S. Pat. Pub. No. 2004/0102979 (Reference I of the attached PTO-892) relates to an end-to-end travel instrument.
Abdallah, et al., U.S. Pat. Pub. No. 2004/0064415 (Reference J of the attached PTO-892) relates to an end-to-end travel instrument.
Trabitz, U.S. Pat. Pub. No. 2003/0189094 (Reference K of the attached PTO-892) relates to an end-to-end travel instrument.
Wyld, et al., Where is my suitcase? RFID and airline customer service, Marketing Intelligence & Planning; Vol. 23, No. 4/5, 2005, pgs. 382-394 (Reference U of the attached PTO-892) relates to an end-to-end travel instrument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL VETTER/Primary Examiner, Art Unit 3628